08/17/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 06-0422



                                       PR 06-0422
                                                                               FLEA
                                                                                AUG 1 7 2021
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
 IN THE MATTER OF THE PETITION OF                                                  te of Montana
                                                                    ORDER'
 GEORGE R. CHERRY


       George R. Cherry has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Cherry's application for adrnission by rnotion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission.
       Cherry passed the MPRE in 2010 when seeking admission to the practice of law in
Texas. Cherry was admitted to the State Bar of Texas and is in good standing with the bars
of both the State of Colorado and the State of Wyoming. The petition states that Cherry
has practiced since 2010 "with no ethical or disciplinary issues in any jurisdiction." Good
cause appearing,
      IT IS HEREBY ORDERED that the petition of George R. Cherry to waive the
three-year test requirement for the MPRE for purposes of Cherry's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exarniners at the State Bar of Montana.
      DATED this 1 -4,day of August, 2021.




                                                           Chief Justice
/14   A4eljL